Ragan, C.
This is an action of conversion brought in the district court of Boyd county by James B. Kent against Sterling P. Jamison, sheriff of said county, and the Ayers, Weatherwax & Reed Company, a mercantile corporation. The corporation seized the property sued for on attachment as the property of Mlinar and Tazler. Kent claimed the property by purchase from the attachment defendants, and the defense to this action was that the sale from the attachment defendants to Kent was fraudulent. Kent had a verdict and judgment and the defendants below prosecute here a petition in error.
1. The first argument is that the court erred in not giving instructions numbered 1 and 2 requested by the plaintiff in error. This assignment cannot be sustained, *248for the reason that every proposition of law involved in the instructions refused was embraced in other instructions given to the jury by the district court on its own motion.
2. The second assignment of error is that the verdict is not sustained by sufficient evidence. We think it is. The judgment of the district court is
Affirmed.